Citation Nr: 1722353	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-27 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for residuals of an umbilical hernia.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1985 and from July 1999 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied a compensable rating for residuals of an umbilical hernia repair with 2 cm scar.  

In February 2015, the Board remanded this matter for additional development.  

The Veteran filed a January 2016 notice of disagreement (NOD) to a September 2015 rating decision that granted service connection for anxiety disorder, service connection for erectile dysfunction, increased rating for scar residuals of umbilical hernia to 10 percent effective September 10, 2015 under Diagnostic Code 7804, entitlement to special monthly compensation based on loss of use of a creative organ, and an earlier effective date for the assignment of a separate evaluation for right sciatic nerve radiculopathy.  Typically, when there has been an initial RO adjudication of a claim and a NOD has been filed as to its denial, the appellant is entitled to a statement of the case (SOC), and the RO's failure to issue an SOC is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  Here, the electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the NOD has been acknowledged by the RO and additional action is pending.  As such, this situation is distinguishable from Manlincon where an NOD had not been recognized.  As the RO has acknowledged the Veteran's NOD, Manlincon is not applicable in this case and the Board declines to remand the issues of entitlement to increased rating for service-connected anxiety disorder, scar from residuals of umbilical hernia surgery, and erectile dysfunction and issues of entitlement to an earlier effective date for service-connected anxiety disorder, erectile dysfunction, scar from residuals of umbilical hernia surgery, special monthly compensation based on use of a creative organ, and right sciatic nerve radiculopathy.  These matters are referred to the RO to continue development and then to issue an SOC.  38 C.F.R. § 19.9(b) (2016).

FINDING OF FACT

The Veteran's umbilical hernia is not shown to have been productive of such symptoms as: small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.


CONCLUSION OF LAW

The criteria for a compensable rating for an umbilical hernia have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5107 (West 2014).  In the instant case, VA's duty to notify was satisfied by letters dated July 2010 and September 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran has not identified any additional, relevant, available evidence.  The claims file contains the Veteran's VA medical treatment records and private treatment records.  Therefore, the Board concludes that VA has made reasonable efforts to obtain all records relevant to the Veteran's claim.

The Veteran was also afforded VA compensation and pension examination in September 2015.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report sets forth detailed examination findings, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott, 789 F.3d 1375 (holding that "absent extraordinary circumstances...we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...").

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103, 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.


Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

As in this case, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's service-connected residuals of an umbilical hernia are currently evaluated as non-compensable under Diagnostic Code 7339, analogous to a postoperative ventral hernia.  See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific diagnostic code to rate the disability). 

Under 38 C.F.R. § 4.114, Diagnostic Code 7339, healed postoperative wounds of a ventral hernia, with no disability, belt not indicated, is rated as non-compensable (0 percent).  Small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt, is rated 20 percent disabling.  Large postoperative ventral hernia, not well supported by belt under ordinary conditions, is rated 40 percent disabling.  Massive persistent postoperative ventral hernia, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable, is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7339 (2016). 

Upon review of all the evidence of record, the Board finds that the Veteran's umbilical hernia disability does not more nearly approximate a compensable disability rating under Diagnostic Code 7339.

In this case, the evidence shows that the Veteran underwent an umbilical hernia repair in June 2003.  VA treatment records note his history of surgery for his umbilical hernia.  VA treatment records dated July 2012 to April 2015 are otherwise negative for any significant complaints or documented symptoms associated with the Veteran's umbilical hernia disability. 

The Veteran underwent a compensation and pension examination in September 2015 to determine the current severity of his umbilical hernia.  The VA examination report reflects that the Veteran was diagnosed with an umbilical hernia in 2003.  The Veteran reported that he underwent surgery in 2003 and denied additional surgery since.  The Veteran also stated that his post-surgical umbilical hernia occasionally bulges slightly.  Upon physical examination, the VA examiner noted a healed postoperative ventral hernia repair.  Physical examination revealed no significant point tenderness and no bulging.  The VA examiner concluded that his anatomy appeared normal.  Abdominal compressions and crunch motions revealed no protrusions or masses and his scar was stable.  There was no indication for a supporting belt.  Additionally, the VA examiner noted that there is no true inguinal hernia protrusion, not readily reducible, and there was no indication for a supporting belt.  The VA examiner described the functional impact of the Veteran's hernia condition to include avoiding heavy lifting. 

In reviewing the evidence of record, the Board finds that a compensable disability rating for the Veteran's residuals of umbilical hernia repair is not warranted.  A compensable rating for the Veteran's residuals of umbilical hernia repair would require a small postoperative ventral hernia, not well supported by belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of abdominal wall and indication for a supporting belt.  The medical evidence, as documented above, simply does not indicate that the Veteran's condition is productive of these symptoms.  Consequently, a compensable (10 percent) rating for residuals of umbilical hernia is not warranted.  

The Veteran is competent to describe symptoms he experiences.  See Barr, 21 Vet. App. 303.  However, as a lay person, the Veteran is not competent to provide a medical assessment regarding the relative size of a hernia, the extent to which a hernia is supported by a belt or weakening of the abdominal wall.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Board finds his complaints of occasional slight bulging to be credible, the competent medical evidence does not reflect, and the Veteran has not suggested, that his postoperative umbilical hernia is manifested by weakening of the abdominal wall and indication for a supporting belt.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the Veteran's service-connected residuals of an umbilical hernia repair.  Although the Board is grateful for the Veteran's honorable service, it finds that a compensable evaluation for the Veteran's service-connected residuals of an umbilical hernia is not warranted at any time during the appeal period.

The Board has considered the Veteran's claim and assigned the appropriate rating for his hernia based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim for an increased rating.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (reaffirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a compensable evaluation for residuals of an umbilical hernia is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


